Mr. Justice Campbell
delivered the opinion of the court:
Action upon a promissory note made specifically payable at a certain place. There was no allegation in the complaint, or proof offered, that demand for payment had been made at the designated place before the bringing of the action. The question involved here is the same as that determined in Florence Oil and Refining Company v. First National Bank of Canon City, ante, page 119. For the reasons there given, the judgment is affirmed. For the same reason as given in the opinion there, we think this-appeal is frivolous, and was made for the purpose of delay solely, and a penalty of ten per cent, of the amount of the judgment recovered will be imposed therefor. Affirmed.
Chief Justice Gabbert and Mr. Justice Steele concur.